[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE #104
The four minor plaintiffs bring this action through their parents for personal injuries arising from an automobile accident. The defendant is Allstate Insurance Company which issued an insurance policy to Jerold Roberts, Sr., which policy contains uninsured motorist coverage pursuant to which this action is brought.
In counts, one, three, five and seven the plaintiffs simply assert claims for bodily injury pursuant to the terms of the policy. In counts two, four, six and eight, each plaintiff alleges a reckless disregard of section 14-218(a) of the Conn. Gen. Stats. In each of the eight counts the plaintiffs seek double or treble damages under section 14-295 of the Conn. Gen. Stats. The defendant moves to strike the claim of double or treble damages in each count, along with counts two, four, six and eight in their entirety. The plaintiffs did not file a brief in opposition to the motion to strike, nor appear in opposition thereto at oral argument.
As to the claim for double or treble damages pursuant to section 14-295 as contained in the first, third, fifth and seventh counts of the complaint, there are no allegations alleged to support such a claim. Additionally, as to those counts, and CT Page 5545 the second, fourth, sixth and eight counts, section 14-295
requires that the plaintiff plead that "another party" has engaged in conduct warranting the imposition of double or treble damages. No such allegation has been made, nor indeed could be made, since the alleged wrongdoer is not only not a party but is unknown. Thus the motion to strike is granted as to each count insofar as it contains a claim for double or treble damages pursuant to section 14-295.
Absent such a claim for relief, the second, fourth, sixth and eighth counts serve no purpose and are duplicative of the first, third, fifth and seventh counts. Thus the motion to strike is also granted as to counts two, four, six and eight of the complaint.
Bruce W. Thompson, Judge